DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24, 27-29, 31-34, and 37-39 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 8-9 of U.S. Patent No. 10,446,147. Although the claims at issue are not identical, they are not patentably distinct from each other as outlined in the table below.
Claims 25-26, 30, 35-36, and 40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4- and 8-9 of U.S. Patent No. 10,446,147 in view of Qian et al. (US 2018/0293273 A1), hereinafter referred to as Qian. 

Instant Application
Patent #10,446,147
Claim 21: A system, comprising:
Claim 4: A system comprising:
at least one processor; and
Claim 4: at least one processor; and
at least one memory comprising instructions that, when executed by the at least one processor, cause the system to:
Claim 4: at least one memory including instructions that, when executed by the at least one processor, cause the system to:
receive input audio data corresponding to an utterance;
Claim 1: receiving, from the device, second input audio data corresponding to a second utterance;

performing speech recognition processing on the second input audio data to generate second text data;
performing natural language processing on the second text data to determine a second intent corresponding to the second utterance, the second intent being to determine an explanation for processing of the first utterance and to receive previous speech processing results corresponding to the first utterance;
determine first data processed by the system in relation to the previous output;
Claim 1: determining, based on the identifier, at least one of the first text data, the first intent, the at least a portion of the first text data, the indication of the entity, or the application data;
determine an output format associated with the intent; and
Claim 1: determining an output data format associated with the second intent;
generate, using the output format, output data including a representation of the first data.  
Claim 1: generating output data using the output data format, wherein the output data includes the first text data and at least one of the first intent, the at least a portion of the first text data, the indication of the entity, or the application data with at least a first portion of the output data format;
Claim 22: The system of claim 21, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to:

determine that the previous output corresponds to a previous utterance; and
Claim 4: determine the intent is to receive an explanation of a previous output corresponding to a previous user input;
Claim 8: wherein the previous user input is a previously spoken utterance.
include, in the output data, data corresponding to the previous utterance.  
Claim 4: wherein the output data includes a portion of the input text data and at least one of: at least a portion of the previous speech recognition results or at least a portion of the previous natural language processing results;
Claim 23: The system of claim 22, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to:

determine previous speech processing results corresponding to the previous utterance; and
Claim 4: determine an identifier associated with the previous user input;
determine previous speech recognition results associated with the identifier;

Claim 4: wherein the output data includes a portion of the input text data and at least one of: at least a portion of the previous speech recognition results or at least a portion of the previous natural language processing results;
Claim 24: 	The system of claim 22, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to:

determine context data representing at least one of a location of a device or time data corresponding to when an input of the previous utterance was received; and
Claim 9: determine context data representing at least one of a geographic location of a user or a timestamp corresponding to when audio corresponding to the previous user input was received;
include, in the output data, data corresponding to the context data.  
Claim 9: wherein the output data further includes at least a portion of the context data.
Claim 25: The system of claim 21, wherein the input audio data is received from a first device and wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to:


Qian: para [0030], where the speech capture device is associated with the second device, which houses the digital assistant
determine the previous output corresponds to the second device; and
Qian: para [0042], where the digital assistant provides the directions to the user
determine the first data using data corresponding to the second device.  
Qian: para [0042], where the digital assistant provides the directions to the user in response to the query
Claim 26: The system of claim 25, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to:

include, in the output data, a representation of the second device.  
Qian: para [0042], where the digital assistant of the second device provides the output
Claim 27: The system of claim 21, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to:

determine a skill corresponding to the previous output; and
Claim 1: determining, based on the identifier, at least one of … or the application data;
include, in the output data, data corresponding to the skill.  
Claim 1: wherein the output data includes … or the application data with at least a first portion of the output data format;
Claim 28: The system of claim 27, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to:

send, to a remote device associated with the skill, a signal requesting data corresponding to the previous output;
Claim 1: sending, to a remote device associated with the application, a signal requesting content responsive to the first utterance;
receive, from the remote device, the data corresponding to the previous output; and
Claim 1: receiving, from the remote device, content data representing the content; and
include, in the output data, the data corresponding to the previous output.  
Claim 1: wherein the output data includes the first text data and at least one of the first intent, the at least a portion of the first text data…;
Claim 29: The system of claim 21, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to:

determine a session identifier corresponding to the previous output; and
Claim 4: determine an identifier associated with the previous user input;
determine previous speech processing results corresponding to the session identifier,  
Claim 4: determine previous speech recognition results associated with the identifier;
wherein the first data includes the previous speech processing results.  
Claim 4: determine previous natural language processing results associated with the identifier;
Claim 30: The system of claim 21, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to:

receive a request to adjust processing of a future utterance corresponding to the previous output;
Qian: para [0034], where a user inputs their favorite restaurant for future queries
determine second data to be used in processing the future utterance; and
Qian: para [0034], where a restaurant is determined to be the user's favorite
store the second data.  
Qian: para [0034], where the information is stored
Claim 31: A computer-implemented method, comprising:

receiving input audio data corresponding to an utterance;
Claim 1: receiving, from the device, second input audio data corresponding to a second utterance;
performing speech processing on the input audio data to determine an intent to receive an explanation corresponding to a previous output by the system;
performing speech recognition processing on the second input audio data to generate second text data;
performing natural language processing on the second text data to determine a second intent corresponding to the second utterance, the second intent being to determine an explanation for processing of the first utterance and to receive previous speech processing results corresponding to the first utterance;
determining first data processed by the system in relation to the previous output;
Claim 1: determining, based on the identifier, at least one of the first text data, the first intent, the at least a portion of the first text data, the indication of the entity, or the application data;
determining an output format associated with the intent; and
Claim 1: determining an output data format associated with the second intent;
generating, using the output format, output data including a representation of the first data.  
Claim 1: generating output data using the output data format, wherein the output data includes the first text data and at least one of the first intent, the at least a portion of the first text data, the indication of the entity, or the application data with at least a first portion of the output data format;
Claim 32: The computer-implemented method of claim 31, further comprising:

determining that the previous output corresponds to a previous utterance; and
Claim 4: determine the intent is to receive an explanation of a previous output corresponding to a previous user input;
Claim 8: wherein the previous user input is a previously spoken utterance.
including, in the output data, data corresponding to the previous utterance.  
Claim 4: wherein the output data includes a portion of the input text data and at least one of: at least a portion of the previous speech recognition results or at least a portion of the previous natural language processing results;
Claim 33: The computer-implemented method of claim 32, further comprising:

determining previous speech processing results corresponding to the previous utterance; and
Claim 4: determine an identifier associated with the previous user input;
determine previous speech recognition results associated with the identifier;
including, in the output data, data corresponding to the previous speech processing results.
Claim 4: wherein the output data includes a portion of the input text data and at least one of: at least a portion of the previous speech recognition results or at least a portion of the previous natural language processing results;
Claim 34: The computer-implemented method of claim 32, further comprising:

determining context data representing at least one of a location of a device or time data corresponding to when an input of the previous utterance was received; and  
Claim 9: determine context data representing at least one of a geographic location of a user or a timestamp corresponding to when audio corresponding to the previous user input was received;
including, in the output data, data corresponding to the context data.  
Claim 9: wherein the output data further includes at least a portion of the context data.
Claim 35: The computer-implemented method of claim 31, wherein the input audio data is received from a first device and wherein the method further comprises:

determining a second device associated with the first device;
Qian: para [0030], where the speech capture device is associated with the second device, which houses the digital assistant
determining the previous output corresponds to the second device; and
Qian: para [0042], where the digital assistant provides the directions to the user
determining the first data using data corresponding to the second device.  
Qian: para [0042], where the digital assistant provides the directions to the user in response to the query
Claim 36: The computer-implemented method of claim 35, including, in the output data, a representation of the second device.  
Qian: para [0042], where the digital assistant of the second device provides the output
Claim 37: The computer-implemented method of claim 31, further comprising:

determining a skill corresponding to the previous output; and
Claim 1: determining, based on the identifier, at least one of … or the application data;
including, in the output data, data corresponding to the skill.  
Claim 1: wherein the output data includes … or the application data with at least a first portion of the output data format;
Claim 38: The computer-implemented method of claim 37, further comprising:

sending, to a remote device associated with the skill, a signal requesting data corresponding to the previous output;
Claim 1: sending, to a remote device associated with the application, a signal requesting content responsive to the first utterance;
receiving, from the remote device, the data corresponding to the previous output; and
Claim 1: receiving, from the remote device, content data representing the content; and
including, in the output data, the data corresponding to the previous output.  
Claim 1: wherein the output data includes the first text data and at least one of the first intent, the at least a portion of the first text data…;
Claim 39: The computer-implemented method of claim 31, further comprising:

determining a session identifier corresponding to the previous output; and
Claim 4: determine an identifier associated with the previous user input;
determining previous speech processing results corresponding to the session identifier,
Claim 4: determine previous speech recognition results associated with the identifier;
wherein the first data includes the previous speech processing results.  
Claim 4: determine previous natural language processing results associated with the identifier;
Claim 40: The computer-implemented method of claim 31, further comprising:

receiving a request to adjust processing of a future utterance corresponding to the previous output;
Qian: para [0034], where a user inputs their favorite restaurant for future queries
determining second data to be used in processing the future utterance; and
Qian: para [0034], where a restaurant is determined to be the user's favorite
store the second data.
Qian: para [0034], where the information is stored



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Using the subject matter eligibility test from page 74621 of the Federal Register Notice titled “2014 Interim Guidance on Patent Subject Matter Eligibility,” a two-step process is performed. Under step 1, the claims are analyzed to determine if the claim is directed to a process, machine, article of manufacture, or composition of matter. In this case, claims 21-30 are directed to a system, which is a machine or article of manufacture, and claims 31-40 are directed to a method, which is a process. Step 2A (part 1 of the Mayo test), using the guidance from pages 50-57 of the Federal Register Vol. 84 No. 4 from Monday, January 7, 2019, requires applying a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception, determining if the claim is directed to a law of nature, a natural phenomenon, or an abstract idea. In this case, claims 21 and 31 recite receiving audio, performing speech processing to determine an intent, determining data processed, determining an output format, and generating output, which are mental processes. In Prong Two, examiners evaluate whether the judicial exception is integrated into a practical application that imposes a meaningful limit on the judicial exception. In this case, the claims include processor and memory, which do not constitute a practical application.
Step 2B (part 2 of the Mayo test) requires analyzing the claims to determine if they recite additional elements that amount to significantly more than the judicial exception. In this case, the claims 

Regarding claims 21 and 31, receiving audio, performing speech processing to determine an intent, determining data processed, determining an output format, and generating output are mental processes, which is an abstract idea. The additional limitations of a processor and memory do not constitute a practical application or significantly more.

Regarding claims 22 and 32, determining the previous output corresponds to a previous utterance and including data corresponding to the previous utterance are mental processes, which are abstract ideas, without a practical application and without significantly more.

Regarding claims 23 and 33, determining speech processing results and including data are mental processes, which are abstract ideas, without a practical application and without significantly more.

Regarding claims 24 and 34, determining and including context are mental processes, which are abstract ideas, without a practical application and without significantly more.

Regarding claims 25 and 35, determining devices, outputs and data are mental processes, which are abstract ideas, without a practical application and without significantly more.

Regarding claims 26 and 36, including information in the output is a mental process, which is an abstract idea, without a practical application and without significantly more.

Regarding claims 27 and 37, determining a skill and including corresponding data are mental processes, which are abstract ideas, without a practical application and without significantly more.

Regarding claims 28 and 38, including data in an output is a mental process which is an abstract idea. Sending and receiving data are insignificant extra-solution activity, and do not constitute a practical application or significantly more.

Regarding claims 29 and 39, determining a session identifier, and determining previous speech processing results and first data are mental processes, which are abstract ideas, without a practical application and without significantly more.

Regarding claims 30 and 40, receiving a request, determining, and storing data are mental processes, which are abstract ideas, without a practical application and without significantly more.

	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qian et al. (US 2018/0293273 A1), hereinafter referred to as Qian.

Regarding claim 21, Qian teaches:
A system, comprising: 
at least one processor (Fig. 1 element 110, para [0018], where a processor is used); and 
at least one memory comprising instructions that, when executed by the at least one processor (Fig. 1 element 180, 190, para [0020], where memory is used), cause the system to: 
receive input audio data corresponding to an utterance (para [0042], where a second user query is received, where the input is vocal as in para [0039]); 
perform speech processing on the input audio data to determine an intent to receive an explanation corresponding to a previous output by the system (para [0029], where the system processes the voice input and provides a response corresponding to the input, and para [0042], where the intent is to receive an explanation of the response to the first user query) ; 
determine first data processed by the system in relation to the previous output (para [0042], where the system explains the reasoning behind the first response such as by citing sources or providing additional information); 
determine an output format associated with the intent (para [0013], where an output format is associated with the query); and 
generate, using the output format, output data including a representation of the first data (para [0042], where the system outputs the reasoning behind the first response such as by citing sources or providing additional information).  

Regarding claim 22, Qian teaches:
The system of claim 21, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: 
determine that the previous output corresponds to a previous utterance (para [0042], where the system provides explanation when the second query is a clarification request of the previous output corresponding to the first query); and 
include, in the output data, data corresponding to the previous utterance (para [0042], where the system outputs the reasoning behind the first response such as by citing sources or providing additional information).  

Regarding claim 23, Qian teaches:
The system of claim 22, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: 
determine previous speech processing results corresponding to the previous utterance (para [0029], [0042], where the first output is a set of directions in response to processing the first user query); and 
include, in the output data, data corresponding to the previous speech processing results (para [0042], where the system outputs the reasoning behind the first response such as by citing sources or providing additional information).  

Regarding claim 24, Qian teaches:
The system of claim 22, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: 

include, in the output data, data corresponding to the context data (para [0042], where the system outputs the reasoning behind the first response including a map).  

Regarding claim 25, Qian teaches:
The system of claim 21, wherein the input audio data is received from a first device and wherein the at least one memory further comprises instructions that, when executed by the at least one processor (para [0030], where the input is received at a microphone or speech capture device, interpreted as the first device), further cause the system to: 
determine a second device associated with the first device (para [0030], where the speech capture device is associated with the second device, which houses the digital assistant); 
determine the previous output corresponds to the second device (para [0042], where the digital assistant provides the directions to the user); and 
determine the first data using data corresponding to the second device (para [0042], where the digital assistant provides the directions to the user in response to the query).  

Regarding claim 26, Qian teaches:
The system of claim 25, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: 
include, in the output data, a representation of the second device (para [0042], where the digital assistant of the second device provides the output).  

Regarding claim 27, Qian teaches:
The system of claim 21, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: 
determine a skill corresponding to the previous output (para [0013], [0042], where the skill is a mapping application); and 
include, in the output data, data corresponding to the skill (para [0013], [0042], where output includes directions and a highlighted route).  

Regarding claim 28, Qian teaches:
The system of claim 27, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: 
send, to a remote device associated with the skill, a signal requesting data corresponding to the previous output (para [0015],[0031], where a remote data store containing traffic data is accessed); 
receive, from the remote device, the data corresponding to the previous output (para [0015],[0031], where a remote data store containing traffic data is accessed); and 
include, in the output data, the data corresponding to the previous output (para [0042], where the system outputs the reasoning behind the first response such as by citing sources or providing additional information).  

Regarding claim 29, Qian teaches:
The system of claim 21, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: 

determine previous speech processing results corresponding to the session identifier (para [0029], [0042], where the first output is a set of directions in response to processing the first user query),  
wherein the first data includes the previous speech processing results (para [0042], where the directions are output in response to the first query).  

Regarding claim 30, Qian teaches:
The system of claim 21, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: 
receive a request to adjust processing of a future utterance corresponding to the previous output (para [0034], where a user inputs their favorite restaurant for future queries); 
determine second data to be used in processing the future utterance (para [0034], where a restaurant is determined to be the user's favorite); and 
store the second data (para [0034], where the information is stored).  

Regarding claim 31, Qian teaches:
A computer-implemented method, comprising: 
receiving input audio data corresponding to an utterance (para [0042], where a second user query is received, where the input is vocal as in para [0039]); 
performing speech processing on the input audio data to determine an intent to receive an explanation corresponding to a previous output by the system (para [0029], where the system processes 
determining first data processed by the system in relation to the previous output (para [0042], where the system explains the reasoning behind the first response such as by citing sources or providing additional information); 
determining an output format associated with the intent (para [0013], where an output format is associated with the query); and 
generating, using the output format, output data including a representation of the first data (para [0042], where the system outputs the reasoning behind the first response such as by citing sources or providing additional information).  

Regarding claim 32, Qian teaches:
The computer-implemented method of claim 31, further comprising: 
determining that the previous output corresponds to a previous utterance (para [0042], where the system provides explanation when the second query is a clarification request of the previous output corresponding to the first query); and 
including, in the output data, data corresponding to the previous utterance (para [0042], where the system outputs the reasoning behind the first response such as by citing sources or providing additional information).  

Regarding claim 33, Qian teaches:
The computer-implemented method of claim 32, further comprising: 

including, in the output data, data corresponding to the previous speech processing results (para [0042], where the system outputs the reasoning behind the first response such as by citing sources or providing additional information).

Regarding claim 34, Qian teaches:
The computer-implemented method of claim 32, further comprising: 
determining context data representing at least one of a location of a device or time data corresponding to when an input of the previous utterance was received (para [0013], where upon determining a route, a mapping application with a highlighted route is provided, from the user location to the destination); and   
including, in the output data, data corresponding to the context data (para [0042], where the system outputs the reasoning behind the first response including a map).  

Regarding claim 35, Qian teaches:
The computer-implemented method of claim 31, wherein the input audio data is received from a first device (para [0030], where the input is received at a microphone or speech capture device, interpreted as the first device) and wherein the method further comprises: 
determining a second device associated with the first device (para [0030], where the speech capture device is associated with the second device, which houses the digital assistant); 
determining the previous output corresponds to the second device (para [0042], where the digital assistant provides the directions to the user); and 


Regarding claim 36, Qian teaches:
The computer-implemented method of claim 35, including, in the output data, a representation of the second device (para [0042], where the digital assistant of the second device provides the output).  

Regarding claim 37, Qian teaches:
The computer-implemented method of claim 31, further comprising: 
determining a skill corresponding to the previous output (para [0013], [0042], where the skill is a mapping application); and 
including, in the output data, data corresponding to the skill (para [0013], [0042], where output includes directions and a highlighted route).  

Regarding claim 38, Qian teaches:
The computer-implemented method of claim 37, further comprising: 
sending, to a remote device associated with the skill, a signal requesting data corresponding to the previous output (para [0015],[0031], where a remote data store containing traffic data is accessed); 
receiving, from the remote device, the data corresponding to the previous output (para [0015],[0031], where a remote data store containing traffic data is accessed); and 
including, in the output data, the data corresponding to the previous output (para [0042], where the system outputs the reasoning behind the first response such as by citing sources or providing additional information).  

Regarding claim 39, Qian teaches:
The computer-implemented method of claim 31, further comprising: 
determining a session identifier corresponding to the previous output (para [0038], where a session identifier is the output itself); and 
determining previous speech processing results corresponding to the session identifier (para [0029], [0042], where the first output is a set of directions in response to processing the first user query), 
wherein the first data includes the previous speech processing results (para [0042], where the directions are output in response to the first query).  

Regarding claim 40, Qian teaches:
The computer-implemented method of claim 31, further comprising: 
receiving a request to adjust processing of a future utterance corresponding to the previous output (para [0034], where a user inputs their favorite restaurant for future queries); 
determining second data to be used in processing the future utterance (para [0034], where a restaurant is determined to be the user's favorite); and 
store the second data (para [0034], where the information is stored).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0268309 A1 para [0093] teaches a user following up with a clarifying request; US 2018/0052914 A1 claim 2 teaches a second query expanding the first subset of a first response; US .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685.  The examiner can normally be reached on 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658